Landon, J. (dissenting):
The action was originally brought against Matthew T. Trumpbour and Edwin Young, predecessor of the present defendant, to recover $15,000, the penalty in a bond executed.and delivered to the plaintiff August 1, 1867, by Matthew T. Trumpbour, L. N. Hermanee, John Kiersted and Thomas Cornell, which sum, by the bond, they jointly and severally promised to pay. Trumpbour died after suit was brought, and the action has not been revived against his representatives.
The condition of the bond is as follows :
“ Whereas, The above-named Matthew T. Trumpbour has been chosen and appointed assistant treasurer of the said The Ulster County Savings Institution, and will, by virtue of his office, handle divers sums of money and securities belonging to the institution ; now, therefore, the condition of the preceding obligation is such that if the above bounden Matthew T. Trumpbour, his executors or administrators, shall, at the expiration of his said office, or at any time on request to him or them, make or give unto the said institution, or its agents or attorney, a just, full and true account of all such money or securities or other property as may have come in his hands, charge or possession as such assistant treasurer as aforesaid, and shall and do pay and deliver over to his successor in office, or any other person duly authorized to receive the same, all such sums of money, securities or other property as may appear to be due and owing by him to said institution; and if the said Matthew T. Trumpbour shall well and truly, honestly and faithfully, in all things, serve the said institution in the capacity of assistant treasurer, as aforesaid, during his continuance in office, then the above obligation to be void, otherwise to remain in full force and virtue.
“ It being understood that this bond is to be binding for all the time the said Matthew T. Trumpbour shall hold said office of assistant treasurer, even though he hold under successive appointments; but nothing herein shall prevent the sureties terminating their liabilities by giving at least two weeks’ written notice of an intention so to do.”
The plaintiff is a savings bank incorporated under chapter 152, Laws 1851, and is subject to the general laws of the State relating to savings banks.
*187On the 16th of July, 1867, at their regular annual meeting, and acting within their powers, the board of trustees of the plaintiff elected and appointed Matthew T. Trumpbour assistant treasurer “ for the ensuing year.” The by-laws provided that this officer should hold at the pleasure of the board.
He was in like manner elected assistant treasurer July 21, 1868, “ for the year.”
And again, July 20, 1869, he was duly elected assistant treasurer “ for the ensuing year.” He was never again elected or appointed assistant treasurer, nor to any other position in the bank, but, nevertheless, continued to serve as assistant treasurer continuously from the date of his first appointment down to the fall of 1891. The board of trustees meantime held their regular meetings in July every year. Between 1873 and 1887 Trumpbour abstracted upwards of $100,000 from the plaintiff. Upon demand upon him to restore the amount abstracted he refused, and also he and the defendant’s predecessor severally refused, upon demand duly made of each of them, to pay the penalty of the bond.
Trumpbour’s abstractions did not begin until 1873, about four-years after his last reappointment “ for the ensuing year.”
The question is whether the bond, by its terms, covers these abstractions. The plaintiff contends that, as they occurred during Trumpbour’s “ continuance in office,” or some part of “ all the time the said Matthew T. Trumpbour shall hold said office,” although he was holding over, they are covered by the bond.
The appellant, the surety, contends that the bond, by its terms, is limited to such continuance in office as is specified in it, namely,, under the original election, or under successive appointment.
Our conclusion is that the defendant is right.
“A surety is never to be implicated beyond his specific engagement, and his liability is always striotissimi juris, and must not be extended by construction. His contract must be construed by the same rules which are used in the construction of other contracts. The extent of his obligation must be determined from the language used, read in the' light of the circumstances surrounding the transaction ; but when the intention of the parties has thus been ascertained, then the courts carefully guard the rights of the surety and protect him against a liability not strictly within the precise terms *188of his contract.” (National Mechanics Banking Association v. Conkling, 90 N. Y. 116 ; Ward v. Stahl et al., 81 id. 406; Barns et al. v. Barrow, 61 id. 42; Hancock Mutual Life Insurance Co. v. Lowenberg. 120 id. 44.)
The condition of the bond begins with the recital, “ WhBbeas, the above-named Matthew T. Trumpbour has been chosen and appointed assistant treasurer of the Ulster County Savings Institution, and will, by virtue of his office, handle divers sums of money,” etc. We know from the evidence that he was chosen and appointed to that office “ for the ensuing year,” from July 16, 1867. We infer that his term was thus specified as the expression of the board of its pleasure in that respect. The bond continues : That if the said Trumpbour “ shall well and truly, honestly and faithfully, in all things, serve the said institution in the capacity of assistant treasurer, as aforesaid, during his continuance in office, then the above obligation to be void, otherwise to remain in full force and virtue.”
There are other expressions, preceding the words last quoted, specifying the kind of faithful service Trumpbour shall perform, material, possibly, upon the question when the cause of action accrued, but not upon the point now under consideration.
If the bond ended with the words last quoted, the question whether the words “ during his continuance in office ” would embrace continuance beyond the year of his original appointment is discussed in the case of this plaintiff against Ostrander, herewith decided.
The words “ continuance in office ” must here be construed in connection with the further sentence following in the bond, namely : “ It being understood that this bond is to be binding for all the time thé said Matthew T. Trumpbour shall hold said office of assistant treasurer, even though he hold under successive appointments.” It thus appears that “continuance in office” had reference to his reappointment.
But did the words “ continuance in office,” or the words “ all the time the said Matthew T. Trumpbour shall hold said office of assistant treasurer, even though he hold under successive appointments,” have reference to any other continuance in office or holding said office than under original appointment and successive appointment % Two sources of continuance are specified and no more. Why *189express any source if all kinds are implied ? Is not the expression of two the exclusion of other sources ? If it was intended to include, other sources of continuance in office, as holding over after successive appointments, why was it not stated ? Must we not infer that it was the intention of the makers of the bond by the words “ continuance in office,” and “ all the time the said Matthew T. Trump-hour shall hold said office of assistant treasurer, even though he hold under successive appointments,” as the utmost limit they would permit ? If they had intended to extend it, even to holding over after successive appointments, it was easy to add such a jiro vision. It is manifest that when the makers of the bond declared the additional limit to which they would even extend it, they had no idea, that it extended even beyond that limit. But if the words “ continuance in office,” standing alone, should be resolved to include, every method by which continuance in office could occur, still, when they are followed by words expressing a particular method of continuance in office or holding it, in addition to the limited continuance which the term of office imports, then the general words are qualified by the particular ones, and the particular words limit the general ones, unless the contrary intention plainly appears. (Holmes v. Hubbard, 60 N. Y. 183.)
In Kingston Mutual Ins. Co. v. Clark (33 Barb. 196) it is said,, and, it seems to me very justly, that “ the true tenor and construction of the bond * * * must be the same now * * * as they were when the bond was executed.” It is obvious that the idea or-intention of the makers of the bond at the time they made it was that the continuance in office by Trumpbour would be under his original appointment, and probably under his reappointment, but it is plain that his holding over without reappointment did not occur to their minds, and thus was not within their intention.
The judgment should be reversed and judgment directed for the= defendant, with costs here and below.
Parker, P. J., concurred.
Judgment affirmed, with costs.